—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts each of robbery in the first degree (Penal Law § 160.15 [1], [3]), grand larceny in the fourth degree (Penal Law § 155.30 [5], [7]), assault in the first degree (Penal Law § 120.10 [1], [4]), attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [1], [2] [b]), and other crimes. We reject defendant’s contention that Supreme Court erred in refusing to give an expanded charge on identification. While the “better practice is to grant a defendant’s request and give the expanded charge” when identification is at issue (People v Whalen, 59 NY2d 273, 279), the failure to so charge does not constitute reversible error where, as here, the court instructed the jury on the proper assessment of eyewitness testimony and the applicability of the reasonable doubt standard to identification (see, People v Knight, 87 NY2d 873, 874; People v Whalen, supra, at 279). We further reject the contention of defendant that the evidence is legally insufficient to support the attempted robbery conviction with respect to Henner’s Liquor Store. His participation in that attempted robbery was “established by his conduct before, during and after the crime” (People v Reynolds, 240 AD2d 210, 211, lv denied 90 NY2d 897; see, People v Mitchell, 235 AD2d 321, 322, lv denied 90 NY2d 861). The sentence is neither unduly harsh nor severe. We have examined defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Monroe County, Sir kin, J. — Robbery, 1st Degree.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Bums, JJ.